Citation Nr: 1824866	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  10-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide or chemical exposure.

2.  Entitlement to service connection for coronary artery disease, to include as secondary to herbicide or chemical exposure.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to herbicide or chemical exposure.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to herbicide or chemical exposure.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to October 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that rating decision, the RO denied entitlement to service connection for diabetes mellitus and a heart condition, both claimed as secondary to in-service herbicide exposure.

In October 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of his testimony is associated with the claims file.

In November 2016, the Board denied service connection for diabetes mellitus and coronary artery disease.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2017, the Court granted the parties' Joint Motion for Remand (JMR), vacating the Board's decision and remanding the matter for action consistent with the JMR.  

This matter also comes before the Board from a May 2016 rating decision by the RO which denied service connection for erectile dysfunction and GERD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service personnel records reflect that the Veteran was present on Anderson Air Force Base (AAFB), Guam from August 1972 to February 1973.  His Air Force Specialty Code was law enforcement specialist.  

As an initial matter, the Board observes that while the issues of entitlement to service connection for diabetes mellitus and coronary artery disease were before the Board, the Veteran perfected an appeal with respect to service connection for erectile dysfunction and GERD.  As the theory of entitlement to these benefits is on the basis of exposure to herbicides or contaminants, the Board has concluded that these issues are intertwined with those previously decided in its 2016 decision, and that further development and adjudication of the appeal should include these issues.  

In the August 2017 JMR, the parties agreed that remand was necessary because while the Board acknowledged that the Veteran had submitted materials regarding hazardous materials at AAFB, and had remanded the claims for a medical opinion regarding whether the Veteran's claimed diabetes mellitus or coronary artery disease were etiologically related to those contaminants, the examiner on remand did not provide such an opinion.  On remand, following development of the record as set forth below, an opinion should be sought with respect to whether the Veteran's claimed diabetes mellitus and coronary artery disease is related to any such exposure.  

The parties also pointed out that the Board made no finding as to whether the Veteran was exposed to any of the contaminants documented to be present at AAFB.  With regard to the question of the Veteran's possible exposure to hazardous materials, the parties agreed that the Board should address the appellant's arguments in his May 2017 brief to the Court.  In this regard, the Board notes that the appellant's May 2017 brief points to the fact that AAFB remains on the Environmental Protection Agency's National Priorities List, as part of its Comprehensive Environmental Response, Contamination and Liability Act (CERCLA), commonly known as the "Superfund."  The brief argues that evidence supplied by the Veteran showed extensive use and storage (including disposal) of extra hazardous materials on Guam, including Agent Orange.   The Board observes that the materials submitted by the Veteran include a map showing various sites on the base, and contains the Veteran's notation that his workplace was located in the Northwest Field.  Notably, various dump sites, landfills, and chemical storages areas are located in this area.  

As noted by the Board in its 2014 remand, substances known to be involved in the AAFB operations include solvents such as trichloroethene (TCE) and paint thinners; dry cleaning fluids and laundry products; fuels such as JP-4 and gasoline; pesticides; antifreeze; aircraft cleaning compounds; and PCBs.  There has been no development with respect to whether the Veteran was exposed to any of these substances during his time on AAFB.  To the extent possible, such development should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate entity or entity (i.e., JSRRC, NPRC, and/or the Department of the Air Force) for assistance in determining the Veteran's exposure to contaminants (to include but not limited to tactical herbicides) during his time on AAFB.  All correspondence in this regard should be added to the record.  

Once this development is completed to the extent possible, the AOJ should prepare a memorandum recording actions taken and all outcomes, and place it in the record.

2.  Following completion of the above development, schedule an appropriate VA examination to determine the nature and etiology of the Veteran's diabetes mellitus, coronary artery disease, erectile dysfunction, and GERD.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

With regard to diabetes mellitus:
Is it at least as likely as not (50 percent or more probability) that diabetes mellitus had its onset in service, within one year of service discharge, or is otherwise etiologically related to active duty service, including but not limited to exposure to the contaminants noted above.  The examiner should also opine as to any effect the diabetes has on the coronary artery disease or erectile dysfunction. 

With regard to coronary artery disease:
Is it at least as likely as not (50 percent or more probability) that coronary artery disease had its onset in service, within one year of service discharge, or is otherwise etiologically related to active duty service, including exposure the contaminants noted above.  The examiner should consider the Veteran's separation examination which includes complaints of chest pain in service. 

With regard to erectile dysfunction:
Is it at least as likely as not (50 percent or more probability) that erectile dysfunction had its onset in service, within one year of service discharge, or is otherwise etiologically related to active duty service, including exposure the contaminants noted above.  

With regard to GERD:
Is it at least as likely as not (50 percent or more probability) that erectile dysfunction had its onset in service, within one year of service discharge, or is otherwise etiologically related to active duty service, including exposure the contaminants noted above.  

In rendering the requested opinions, the examiner(s) should specifically consider and discuss the Veteran's contentions, the lay statements of record, the lay evidence of record, service treatment records, and personnel records.  The examiner(s) should also discuss the studies submitted by the Veteran. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, review the VA examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

4.  After completing any additional development deemed necessary, the AOJ should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

